DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to claims 1-4 in the response filed on 24 May 2021 is acknowledged.
Applicant’s amendments to claims 1-4 are sufficient to overcome the objections for minor informalities which are withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2004/0064041 to Frank A. Lazzaro et al. (Lazzaro).
Regarding claim 1, Lazzaro discloses a pressure jacket for use with a fluid injector and syringe (Fig. 6, #12), the pressure jacket comprising:
a pressure jacket body (32) having a proximal end, a distal end (See annotated Fig. 6), and a circumferential sidewall extending between the proximal end and the distal end along a pressure jacket longitudinal axis (para. 229 describes 32 as a tubular body which inherently includes a circumferential sidewall; Fig. 6 shows the circumferential sidewall extends along a pressure jacket longitudinal axis);
at least one resiliently deflectable retaining member (30) having a first segment (64) attached to the pressure jacket body near the proximal end (Fig. 6; para. 247 “ends 64 of 
at least one actuation member (Annotated Fig. 7 top surface of second segment 62 forms an at least one actuation member) associated with the at least one resiliently deflectable retaining member (para. 248 describes the second segment 62 of the deflectable retaining member 30 being compressed radially outwards by annular surface 28 contacting the top surface thereof, i.e. the at least one actuation member, of second segments 62 during insertion),
wherein the at least one actuation member interacts with a housing (28) of the fluid injector (10) when the pressure jacket (12) is connected to the housing to deflect the at least one resiliently deflectable retaining member radially outward to the radially deflected position (para. 248) upon rotation of the pressure jacket relative to the housing during disengagement of the pressure jacket from the housing of the fluid injector (para. 248 describes the second segment 62 of the deflectable retaining member 30 being compressed radially outwards by annular surface 28 contacting the top surface thereof, i.e. the at least interacts with a housing of the fluid injector when the pressure jacket is connected to the housing to deflect the at least one resiliently deflectable retaining member radially outward to the radially deflected position upon rotation of the pressure jacket relative to the housing during disengagement of the pressure jacket from the housing of the fluid injector” [emphasis added] which is a functional limitation that only requires the at least one actuation member be capable of interacting with any part of the housing in any way that causes the at least one resiliently deflectable retraining member to deflect radially outwardly to the radially deflected due to rotation of the pressure jacket relative to the housing of the fluid injection. As discussed above, because the at least one actuation member of Lazzaro is capable of performing this function it reads on the claimed invention).

    PNG
    media_image1.png
    684
    1366
    media_image1.png
    Greyscale
Annotated Figs. 6 and 7
Regarding claims 5-10, Lazzaro discloses the pressure jacket according to claim 1, and further discloses:
Claim 5: the second segment (62) of the at least one resiliently deflectable retaining member (30) is deflectable radially relative to the first segment (64) away from the pressure jacket longitudinal axis (para. 248 describes the second segment 62 being released such that expands to engage the ledge 29; Annotated Fig. 6 shows that outward expansion of the second segment 60 pushes it away from the longitudinal axis);
Claim 6: the at least one resiliently deflectable retaining member (30) is linearly or curvilinearly contiguous between the first segment and the second segment (Fig. 7 shows the at least one resiliently deflectable retaining member 30 is curvilinearly contiguous between the first segment 64 and the second segment 62 because it hooks back forming a V-shape);
Claim 7: the second segment (62) of the at least one resiliently deflectable retaining member (30) is angled toward the pressure jacket longitudinal axis (Annotated Fig. 6 shows 
Claim 8: the at least one actuation member (Annotated Fig. 7 top surface of second segment 62 forms an at least one actuation member) is provided on a surface of the at least one resiliently deflectable retaining member (30; Annotated Fig. 7 top surface of second segment 62 forms an at least one actuation member);
Claim 9: the at least one actuation member (Annotated Fig. 7 top surface of second segment 62 forms an at least one actuation member) is at the second segment (62) of the at least one resiliently deflectable retaining member (30);
Claim 10: the at least one actuation member (Annotated Fig. 7 top surface of second segment 62 forms an at least one actuation member) is angled relative to a plane defined by a body of the at least one resiliently deflectable retaining member (Annotated Fig. 7 shows the at least one actuation member is angled relative to a plane defined by a body, i.e. the first segment 64, of the at least one resiliently deflectable retaining member forming an angle A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzaro in view of U.S. Patent Application Publication 2013/0018357 to Randy W. Adair et al. (Adair).
Regarding claims 2-4, Lazzaro teaches the pressure jacket according to claim 1, but does not explicitly teach at least one alignment member associated with the proximal end of the pressure jacket body or the at least one resiliently deflectable retaining member, the at least one alignment member having an alignment surface for guiding the housing of the fluid injector into self-orienting alignment with the pressure jacket during engagement of the pressure jacket with the housing of the fluid injector; the at least one alignment member comprises a plurality of alignment members spaced apart around a circumference of the circumferential wall of the proximal end of the pressure jacket body; the plurality of alignment members are spaced apart at equal radial intervals around the circumference of the circumferential wall of the proximal end of the pressure jacket body.
Adair teaches at least one alignment member (19) associated with the proximal end of the pressure jacket body (12) or the at least one resiliently deflectable retaining member, the at least one alignment member having an alignment surface for guiding the housing of the fluid injector into self-orienting alignment with the pressure jacket during engagement of the pressure jacket with the housing of the fluid injector (19; Fig. 6; para. 40 describes the at least one alignment member 19 guiding the pressure jacket body to the housing 30 of the fluid injector);
Claim 3: the at least one alignment member comprises a plurality of alignment members spaced apart around a circumference of the circumferential wall of the proximal end of the pressure jacket body (para. 40 describes 8 threads per inch, 2 start profiles 
Claim 4: the plurality of alignment members are spaced apart at equal radial intervals around the circumference of the circumferential wall of the proximal end of the pressure jacket body (para. 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazzaro with Adair’s at least one alignment member associated with the proximal end of the pressure jacket body […], the at least one alignment member having an alignment surface for guiding the housing of the fluid injector into self-orienting alignment with the pressure jacket during engagement of the pressure jacket with the housing of the fluid injector, where the at least one alignment member comprises a plurality of alignment members spaced apart around a circumference of the circumferential wall of the proximal end of the pressure jacket body, and the plurality of alignment members are spaced apart at equal radial intervals around the circumference of the circumferential wall of the proximal end of the pressure jacket body as in Adair to engage and secure the pressure jacket with the pump housing (para. 40) as taught by Adair.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claim 1 necessitated the new grounds of rejection over Lazzaro with respect to claims 1, and 5-10, and Lazzaro in view of Adair, with respect to claims 2-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783